DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Response to Amendment
The amendment filed on 06/04/2021 (hereinafter “amendment”) has been accepted and entered. Claims 29, 31, 33-42 and 44-50 are pending. Claims 46-49 are withdrawn from consideration.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 39 recites “wherein the wall formation includes at least two inner wall sections that interconnect the outer wall sections”, this is unclear. The wall formation as recited in claim 1 is “a continuous perimetric wall formation”, if the wall formation now has inner walls, are they still part of the perimeter? The wall formation would also not be “a continuous perimetric wall formation” as there would be a break in the perimeter formed by the outer walls, in order for the wall formation to have inner and outer walls. These are conflicting limitations, and are thus unclear.
Claims 40-42 recite the limitation of “inner wall sections” as recited in claim 39, and are included in this rejection due to their dependencies.
Claim 50 is included in this rejection due to its dependency.

Claim Rejections - 35 USC § 112(d)
The 35 U.S.C. 112(d) rejections of claim(s) 33 is withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 31, 33-38 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaeta et al. US 10,258,938 B2, herein after referred to as Gaeta.
Regarding claim 29 Gaeta discloses a device that can be installed in the neck of a bottle (Figs. 1-4), the device including:
an elongate body formed from a continuous perimetric wall formation that extends longitudinally between opposite ends of the device (the wall is continuous from the top of the body to the bottom of the body shown especially as 22 in Fig. 8 and also Figs. 2-4); and 
a plurality of passageways (24 axial channels Figs. 6-7 and 9-10 and 28 Figs. 2-4 and 10) defined  by the wall formation (outer shape of passageways 24 are defined by the wall formation and passageways 28 are defined between the protruding outer sections of the wall formation), the passageways extend in a direction between ends of the device (Figs. 3-4), and when located in the neck of a bottle and beverage poured from the bottle, the passageways convey the beverage outwardly and air into the bottle which increases the surface area of the beverage in contact with the air (Col. 1, lines 50-53); 
wherein a profile of the body is constant along the length of the device (Figs. 2-4 and 8) so as to be equally operable with either end of the device being oriented toward an opening of the bottle (Col. 1 lines 60-62), the profile configured to enable the wall formation to move inwardly to allow the body to be accommodated in bottle necks of different sizes (the open area of passageways 24 will allow for at least the portions of the wall formations to be pushed inwardly between the vanes 30, especially the vanes of Fig. 9 which will allow for body movement at the vanes as well also the wall formation is made from a material similar to cork Col. 2, line 30-31 and recyclable synthetic cork Col. 2 line 45, which is resiliently flexible and allows for movement to be placed into bottle necks); and
wherein the plurality of passageways for fluid to flow includes :at least one outer passageway disposed outwardly of the wall formation (28 axial groove, Figs. 2-4 and 10), and a central passageway located along a central axis of the body (central passageway is formed in the middle of and defined by the wall formation of the mixer 22).
Regarding claim 31 Gaeta discloses the device according to claim 29 and further discloses wherein each passageway (24) has a constant cross-section along the length of the passageway (Figs. 3-4 and 6-7), and resistance to flow of beverage along the passageway is constant irrespective of the direction of flow through the passageways (the resistance would be the same either direction as the shape doesn’t vary).
Regarding claim 33 Gaeta discloses the device according to claim 29 and further discloses wherein the diameter of the cross-section can be reduced in the range up to 15mm (when a suitably resilient material is chosen it will be sufficiently robust enough that it will not flex past 15mm).
Regarding claim 34 Gaeta discloses the device according to claim 29 and further discloses wherein the device is secured in an operative position by frictionally engaging an inside of a neck of the bottle (Col. 2, lines 30-32).
Regarding claim 35 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation consists of a resiliently flexible material (Col. 2, line 45) that allows the wall formation to move resiliently inwardly and allow the transverse cross-section to be reduced by a compressive force applied radially to the body of the device (Col. 2, lines 55-56).
Regarding claim 36 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation consists of a resiliently compressible material (Col. 2, line 45) that allows the wall formation to move resiliently inwardly and allow the transverse cross-section to be reduced by a compressive force applied radially to the body of the device (Col. 2, lines 55-56).
Regarding claim 37 Gaeta discloses the device according to claim 29 and further discloses wherein the passageways can convey both beverage out of the bottle and air into the bottle concurrently (Col. 1, lines 62-65).
Regarding claim 38 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation is includes contours that extend inwardly (28 contours inwardly) to provide the at least one outer passageway. 
Regarding claim 45 Gaeta discloses a bottle including the device according to claim 29 (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in view of Lei US 2012/0261844 A1, herein after referred to as Lei.
Regarding claim 44 Gaeta discloses device according to claim 29, and further discloses that the device is made from a resilient polymeric material (synthetic cork).
Gaeta is silent to a tacking agent which would allow the device to remain in the neck of a bottle and assist the device from dislodging or sliding.
Lei teaches a device that is pushed/placed into the mouth of a bottle and is retained by a friction fit (paragraph [0032], lines 3-6) and is made from resilient polymeric materials such as rubber, cork, or plastic (paragraph [0011] lines 6-8), and that the device can be wrapped in the same materials (taking agent) to improve the fit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a device wrapped with rubber to provide a tacking agent to assist the device in maintaining placement as taught by Lei as doing so is well known in the art 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. body of the device, does not depend on its method of production, i.e. extrusion molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. Applicant argues that Gaeta does not disclose a continuous perimetric wall formation. Gaeta does disclose a continuous perimetric wall formation that extends longitudinally between opposite end of the device as shown as the mixer 22 in at least Figs. 2-5 and 8. Applicant argues that Gaeta discloses an outer wall formation and an inner vane structure, this is correct, but it does not preclude Gaeta from having a continuous perimetric wall formation, which is the outer wall formation as application discusses. The claim does not recite that the device is made only from a continuous perimetric wall formation. Applicant argues that Gaeta does not have a central passageway located along a central axis defined by the continuous perimetric wall formation, this is not persuasive. The center of the mixer/device 22 has a passageway going through it, and is defined by the circular wall formation. The central passageway is then modified by the vane structure, but it is still central to the continuous perimetric wall formation.
Applicant arguments to claim 44 are based on arguments to claim 29 and are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735